                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 6/8/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
                                                                :       ORDER
 CARMELO VELEZ et al.,                                          :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference in this matter is currently scheduled for Thursday, June

10, 2021, at 3:00 P.M., Dkt. 295;

        WHEREAS the Metropolitan Detention Center is requiring inmates to quarantine upon

return from in-Court proceedings; and

        WHEREAS Essex County Correctional Facility is not requiring inmates to quarantine

upon return from in-Court proceedings;

        IT IS HEREBY ORDERED that the status conference is rescheduled as follows:

    1. The status conference with Defendant Emmanuel Bonafe is adjourned to Tuesday, June

        22, 2021 at 9:00 A.M. The conference will be held remotely via video conference using

        the CourtCall platform or, if the Court is unable to schedule the conference via video

        conference for that day, via a teleconference. An Order with additional details about the

        CourtCall platform (or call in number) will be posted a few days before the conference.

        Mr. Bonafe must either notify the Court that he does not consent to appearing by way of

        video or teleconference or file a waiver of in person appearance by no later than

        Tuesday, June 15, 2021.

    2. The status conference with Defendant Hector Bonaparte is adjourned to Tuesday, June

        22, 2021 at 11:00 A.M. The conference will be held remotely via video conference
   using the CourtCall platform or, if the Court is unable to schedule the conference via

   video conference for that day, via a teleconference. An Order with additional details

   about the CourtCall platform (or call in number) will be posted a few days before the

   conference. Mr. Bonaparte must either notify the Court that he does not consent to

   appearing by way of video or teleconference or file a waiver of in person appearance by

   no later than Tuesday, June 15, 2021.

3. The status conference with Defendants Luis Sepulveda, Raimundo Nieves, and Ezequiel

   Ospina is adjourned to Thursday, July 1, 2021 at 11:00 A.M. The conference will be

   held in Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40

   Foley Square, New York, New York 10007. By no later than Friday, June 25, 2021,

   Mr. Sepulveda or Mr. Nieves may request that the proceeding occur via video

   conference. The Court is unlikely to grant such a request without a showing of good

   cause; the Metropolitan Detention Center’s quarantine requirement on its own does not

   constitute good cause.

4. The status conference with Defendant Mark Woods is adjourned to Tuesday, July 6,

   2021 at 11:00 A.M. The conference will be held remotely via video conference using

   the CourtCall platform or, if the Court is unable to schedule the conference via video

   conference for that day, via a teleconference. An Order with additional details about the

   CourtCall platform (or call in number) will be posted a few days before the conference.

   Mr. Woods must either notify the Court that he does not consent to appearing by way of

   video or teleconference or file a waiver of in person appearance by no later than Friday,

   June 25, 2021. Mr. Woods and the Government must file a joint update, including on the

   status of discovery, by no later than Friday, June 25, 2021.




                                           2 of 4
   5. The status conference with Defendants Ricardo Ricuarte, Raul Cuello, and Paul Cuello is

       adjourned to Thursday, July 8, 2021 at 2:00 P.M. The conference will be held in

       Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40 Foley

       Square, New York, New York 10007. Those Defendants and the Government must file a

       joint update, including on the status of discovery, by no later than Friday, July 2, 2021.

   6. The status conference with Defendants Diego Mateo, Jupanky Pimentel, and William

       Gonzalez is adjourned to Tuesday, July 13, 2021 at 10:00 A.M. The conference will be

       held in Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40

       Foley Square, New York, New York 10007. Those Defendants and the Government

       must file a joint update, including on the status of discovery, by no later than Friday,

       July 2, 2021.

       IT IS FURTHER ORDERED that time is excluded under the Speedy Trial Act through

the date of the status conference for each Defendant. Given Defendants’ interests in reviewing

the complex and voluminous discovery in this matter, considering pretrial motions, and

negotiating potential dispositions, all of which have been complicated and delayed by the

COVID-19 pandemic, the Court finds that the ends of justice in accommodating those delays

outweigh the Defendants’ and the public’s interests in a speedy trial, and that exclusion of time

between now and the next status conference is warranted pursuant to 18 U.S.C. § 3161(h)(7).

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.



                                               3 of 4
       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend any of the

in person conferences by dialing 1-888-363-4749, using the access code 3121171 and the

security code 0862. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.



SO ORDERED.

Dated: June 8, 2021
      New York, NY
                                                           ______________________________
                                                                 VALERIE CAPRONI
                                                                 United States District Judge




                                             4 of 4
